                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Fremandeus C. Williams                                            Docket No. 4:06-CR-33-1BO

                               Petition for Action on Supervised Release

COMES NOW Michael W. Dilda, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Fremandeus C. Williams, who, upon an earlier plea of guilty to
Armed Bank Robbery and Aiding and Abetting, in violation of 18 U.S.C. §§ 2113(a), (d), and 2, and Use
and Carry a Firearm During and in Relation to a Crime of Violence and Aiding and Abetting, in violation
of 18 U.S.C. §§ 924(c)(l)(A) and 2, was sentenced by the Honorable Terrence W. Boyle, United States
District Judge, on May 28, 2008, to the custody of the Bureau of Prisons for a term of 204 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 5 years.

   Fremandeus C. Williams was released from custody on February 4, 2021 , at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 23, 2021, the defendant submitted to a drug test and acknowledged he last used marijuana on
February 10, 2021. The drug test produced positive results for marijuana and Williams signed an admission
form documenting the same. The defendant has agreed to report for a substance abuse evaluation and
follow up as directed with any recommended treatment, as we would respectively recommend modifying
his supervision conditions to include the same. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Michael W. Dilda
Dewayne L. Smith                                     Michael W. Dilda
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone: 252-830-2342
                                                     Executed On: March 1, 2021




            Case 4:06-cr-00033-BO Document 149 Filed 03/02/21 Page 1 of 2
Fremandeus C. Williams
Docket No. 4:06-CR-33-lBO
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this      a-      day of
made a part of the records in the above case.
                                                  A(~      , 2021 , and ordered filed and



T~/jw.,.6
United States District Judge     f      -,




           Case 4:06-cr-00033-BO Document 149 Filed 03/02/21 Page 2 of 2
